DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/479,799, filed on 07/22/2019.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “a computer-readable medium” can be comprised of transitory matter (ie. Carrier waves). 
          Examiner suggests adding "non-transitory” and “storage" (see Spec. Paragraph 0222) to the claim as  “ a non-transitory computer-readable storage medium”  in order to overcome the rejection.

The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 15, variations of the term “storage”, for example in the term “computer-readable storage medium” are not considered to limit a media claim to non-transitory embodiments because content 
For example, US Patent 6,286,104 discloses: “the methods described herein may be implemented by a series of computer-executable instructions residing on a storage medium such as a carrier wave”.  
See the Board decision in ex parte Mewherter (10/685,192) where the Board affirmed 101 rejection of a “machine readable storage medium”.  
While, per MPEP 2111.01 IV, applicant may act as his own lexicographer, to do so they “must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess”. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.






Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agnetta et al (US Pub.  2014/0337791).
                  Regarding Claims 1, 8, 15, Agnetta et al teaches an electronic device (100 in Fig.1), comprising: a touchscreen; a memory (120 in Fig.1) configured to store one or more programs and a plurality of applications (Fig.1; Paragraph 0113-0118); one or more processors (118 in Fig.1) coupled to the touchscreen and the memory and configured to execute the one or more programs  (Fig.1; Paragraph 0113-0118) to cause the electronic device to: display a first graphical user interface (GUI)  (7802 in Fig.78; 8202 in Fig.82) of an application of the plurality of applications on the touchscreen, wherein the first GUI comprises first video items (Figs.7, 78) that comprise first respective thumbnails, wherein each of the first respective thumbnails corresponds to a respective video item of the first video items (Figs.78, 82; Paragraph 0280-0284; 0296-0298); receive a first gesture (Fig.7)  of a user on the touchscreen; and 
display a second GUI of the application in response to the first gesture, wherein the second GUI (7812 in Fig.78; 8204 in Fig.82) comprises second video items  (Figs.7, 78)  that comprise second respective thumbnails and respective text boxes (Figs.78, 82; Paragraph 0280-0284; 0296-0298),   wherein a second quantity of the second video items is less than a first quantity of the first video items, wherein each of the second respective thumbnails and each of the respective text boxes corresponds to a respective video item of the second video items, and wherein each respective text box of the respective text boxes includes first detailed information of a respective video corresponding to the respective video item of the second video items (Figs.7, 78-83; Paragraph 0141-0146; 0280-0306) . 

                  Regarding Claims 2-3, 9-10, 16-17, Agnetta et al teaches the method wherein a size each of the first video items is the same as a size of each other of the first video items, and wherein a size of each of the second video items is the same as a size of each other of the second video items; wherein 

                  Regarding Claims 4, 11, 18,  Agnetta et al teaches the method further comprising: receiving a second gesture (Fig.7)  of the user on the touchscreen; and displaying a third GUI of the application on the touchscreen in response to the second gesture, wherein the third GUI comprises third video items (Figs.7, 78)  , wherein a third quantity of the third video items is less than the first quantity and greater than the second quantity, wherein each of the third video items has a third size that is larger than the first size and smaller than the second size. (Figs.7, 46, 78-83; Paragraph 0141-0146; 0220-0221; 0280-0306) .

                  Regarding Claims 5, 12, 19, Agnetta et al teaches the method wherein the first detailed information relates to time.  (Fig. 46; Paragraph 0220-0221).

                  Regarding Claims 6, 13, 20, Agnetta et al teaches the method wherein the application is one of a contacts application (Figs. 13, 31, 38), a gallery application (Figs.11, 13, 16-17, 32), a calendar application (Figs.16-17, 35-37), a messages application (Fig. 33), a file manager application (Figs. 35-36), an email application (Figs.11, 16-17). 

                  Regarding Claims 7, 14, Agnetta et al teaches the method wherein the first gesture is a different type of gesture than the second gesture.  (Figs.7A-7H) .



Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY SHANKAR whose telephone number is (571)272-7682. The examiner can normally be reached M-F 8 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/VIJAY SHANKAR/Primary Examiner, Art Unit 2622